Title: To Alexander Hamilton from William North, 16 January 1800
From: North, William
To: Hamilton, Alexander


Adjutant General’s OfficeNew York January 16th. 1800
Sir,
On inspection of Captain Eddins Company I found four Musicians attached to it. one of whom is thirteen years of age, One eleven, and another eight. These boys were, as Captain Eddins states, inlisted by him, having, “before hand received permission from the Secretary at War to inlist boys in his Company to learn music and to receive privates’ pay.”
In Captain Bishop’s Company there are five persons doing duty as Musicians—tho’ only two of them are mustered or entered as such—the others receive privates pay—one of whom is fifteen, the other sixteen and an half years old—these lads Captain Bishop inlisted himself. The permission of the Secretary at War seems also to have been granted to him to enlist boys.
There are persons who appear to be unfit for service by reason [of] their age & infirmities, but who, perhaps were they discharged, would find Officers to reinlist them. I submit whether the establishment of an invalid Corps would not be a better mode of disposing of them. They might generally do duty in Garrison, or in a laboratory. The guard stationed at the magazine might be entirely composed of Invalids, and the crews of the barges might be formed of those whose lameness would unfit them for marching—in fact they might be disposed of in different ways so as to save good men who are fit for active service.
I have just received a letter from Major Cass, in which he says he’s in “great want of arms to form a Quarter Guard, & also for drums and fifes.”
I am with the greatest respect   Sir, Your obedt Servt.

W NorthAdj Gen
